     Case 3:19-cv-00768-MMD-WGC Document 10 Filed 02/03/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3      JOHN WALKER,                                      Case No. 3:19-cv-00768-MMD-WGC
4                                            Plaintiff                   ORDER
5            v.
6      ISIDRO BACA et al.,
7                                       Defendants
8
9     I.    DISCUSSION

10          On January 7, 2021, the Court issued a screening order on the second amended

11    complaint and granted Plaintiff until February 7, 2021 to file a third amended complaint or

12    the case would proceed on other claims. (ECF No. 5 at 17-18.) On January 8, 2021, the

13    Court received an undeliverable return mail notice from the Northern Nevada Correctional

14    Center. (ECF No. 7). On January 14, 2021, Plaintiff submitted a change of address

15    notice indicating he was now incarcerated at the Washoe County Detention Facility

16    (“WCDF”). (ECF No. 8.) The Clerk of the Court sent Plaintiff a courtesy copy of the

17    screening order to the WCDF on January 15, 2021. On February 1, 2021, Plaintiff

18    submitted a change of address notice indicating he was now housed at the Nevada

19    Southern Detention Center (“NSDC”) in Pahrump, Nevada, and noted that he had not

20    received a screening order in this case. (ECF No. 9.)

21          The Court now sends Plaintiff another courtesy copy of the screening order (ECF

22    No. 5) to Plaintiff at NSDC. The Court also extends the deadline to file a third amended

23    complaint, if Plaintiff so chooses, until Wednesday, March 3, 2021. If Plaintiff chooses

24    not to file a third amended complaint, this case will proceed immediately and only against

25    Defendants Fryer (Claim 1–unsafe prison conditions); Walker, Conley, Walsh, and Baca

26    (Claim 1–conditions of confinement); Walsh, Samsel, Garcia, Ward, Mooney, Santos, and

27    Bloomfield (Claim 2–conditions of confinement); Samsel, Ward, Santos, Bloomfield, and

28    Garcia (Claim 3–deliberate indifference to serious medical needs); Dunbar, Walsh, Baca,
     Case 3:19-cv-00768-MMD-WGC Document 10 Filed 02/03/21 Page 2 of 2



1     Singletary, Wickham, and Dzurenda (Claim 4–denial of access to the courts and right to
2     self-representation); and Morris (Claim 5–retaliation). (See ECF No. 5 at 18).
3            For the foregoing reasons, the Clerk of the Court will send Plaintiff a courtesy copy
4     of the screening order (ECF No. 5), second amended complaint (ECF No. 6), approved
5     form for filing a 42 U.S.C. § 1983 complaint, and instructions for the same to Plaintiff at
6     the address on file.
7            It is further ordered that Plaintiff will file his third amended complaint on or before
8     Wednesday, March 3, 2021.
9            It is further ordered that, if Plaintiff fails to timely file his third amended complaint,
10    this action will proceed immediately and only against Defendants Fryer (Claim 1–unsafe
11    prison conditions); Walker, Conley, Walsh, and Baca (Claim 1–conditions of
12    confinement); Walsh, Samsel, Garcia, Ward, Mooney, Santos, and Bloomfield (Claim 2–
13    conditions of confinement); Samsel, Ward, Santos, Bloomfield, and Garcia (Claim 3–
14    deliberate indifference to serious medical needs); Dunbar, Walsh, Baca, Singletary,
15    Wickham, and Dzurenda (Claim 4–denial of access to the courts and right to self-
16    representation); and Morris (Claim 5–retaliation).
17           DATED: February 3, 2021.
18
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                    -2-
